UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 8-K CURRENT REPORT Pursuant To Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) May 4, 2016 TC PipeLines, LP (Exact name of registrant as specified in its charter) Delaware 001-35358 52-2135448 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 700 Louisiana Street, Suite 700 Houston, TX 77002-2761 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code (877) 290-2772 (Former name or former address if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02Results of Operations and Financial Condition. On May 4, 2016, TC PipeLines, LP (the “Partnership”) issued a news release (the “news release”) announcing its financial results for the quarter ended March 31, 2016.A copy of the news release is furnished as Exhibit 99.1 to this report and incorporated herein by reference. Item 7.01 Regulation FD Disclosure. The disclosure contained in Item2.02 of this report is incorporated herein by reference. Item 9.01Financial Statements and Exhibits. (d)Exhibits. Exhibit No. Description News Release of TC PipeLines, LP, dated May 4, 2016, reporting the Partnership’s financial results for the quarter ended March 31, 2016. 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. TC PipeLines, LP by:TC PipeLines GP, Inc., its general partner By:/s/ Jon Dobson Jon Dobson Secretary Dated:May 4, 2016 3 EXHIBIT INDEX Exhibit No. Description Exhibit 99.1 News Release of TC PipeLines, LP, dated May 4, 2016, reporting the Partnership’s financial results for the quarter ended March 31, 2016. 4
